Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 19, 2014                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  149005                                                                                                  Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 149005
                                                                   COA: 319565
                                                                   Berrien CC: 2011-005465-FH
  DENNIS LINC HOLBROOK,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the February 21, 2014
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration of whether the circuit court improperly imposed a fine, in light of our
  decision in People v Cunningham, 496 Mich. 145 (2014), and if so, whether the circuit
  court’s imposition of a $750 fine constitutes plain error affecting the defendant’s
  substantial rights. Contrast People v Franklin, 491 Mich. 916 (2012), with Johnson v
  United States, 520 U.S. 461, 467-468 (1997).

         We direct the Court of Appeals’ attention to the fact that we have also remanded
  People v Konopka (Docket No. 149047) to the Court of Appeals for consideration of
  similar issues. In all other respects, leave to appeal is DENIED, because we are not
  persuaded that the remaining questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 19, 2014
           s0916
                                                                              Clerk